DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the After Final amendment filed on 05/14/2021.  Examiner acknowledged that the drawing objections have been overcome; claims 1-15, 20-32 and 34-36 are canceled.  Currently, claims 16-19 and 33 are pending. 
The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The terminal disclaimer filed on 05/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of pending application 16/809405 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 16-19 and 33 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…generate the control signal at the second logic level from the third time to a fourth time, during which the sensing voltage is smaller than the first reference voltage in magnitude and the input voltage is larger than the second reference voltage in magnitude…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 16, (claims 17-19 are allowed as being dependent on claim 16).
"…generating the control signal at the second logic level from the third time to a fourth time, during which the sensing voltage is smaller than the first reference voltage in magnitude and the input voltage is larger than the second reference voltage in magnitude…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 33.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Liu (US 2018/0115234).
Liu discloses a light fixture with controller for controlling a bleeder circuit to turn on based on comparison of sensing voltage against a reference voltage and sample voltage against a second reference voltage.  Liu also teaches in Fig. 7 the logic levels of control signal during different time durations.  However, Liu fails to disclose a time graph corresponding to the logic levels as claimed (Fig. 8) to generate the control signal at the second logic level from the third time to a fourth time, during which the sensing voltage is smaller than the first reference voltage in magnitude and the input voltage is larger than the second reference voltage in magnitude.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Henry Luong/Primary Examiner, Art Unit 2844